Case 1:20-cr-00310-CMA-GPG Document 53 Filed 03/25/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Criminal Action No. 20-cr-00310-CMA-GPG-02

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  2. ALEXANDER GABRIEL PARIAS,

         Defendant.


       ORDER ADOPTING AND AFFIRMING MARCH 11, 2021 RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the Recommendation of Magistrate Judge

  Gallagher (Doc. #41). The Court notes that pursuant to the terms of the written plea

  agreement, Defendant entered a plea of guilty to Count One of the Information,

  charging a violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(i), possession with intent to

  distribute 100 grams or more of heroin. The Court also notes that Defendant consented

  to Magistrate Judge Gallagher advising him with regard to his Constitutional rights and

  his rights pursuant to Rule 11 of the Federal Rules of Criminal Procedure. Magistrate

  Judge Gallagher conducted the Rule 11 hearing on March 11, 2021, at which time he

  appropriately advised the Defendant of his rights and made inquiry as to the

  Defendant’s understanding of the charges, the terms of the plea agreement, the

  voluntariness of his plea, and of the consequences of pleading guilty. Based on that


                                              1
Case 1:20-cr-00310-CMA-GPG Document 53 Filed 03/25/21 USDC Colorado Page 2 of 2




  hearing Magistrate Judge Gallagher recommended that the District Court Judge accept

  Defendant's plea of guilty to Count One of the Information.

        Neither the Defendant nor the Government has filed any objections to the

  Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

        1.     Court Exhibits 1 and 2 are accepted and admitted.

        2.     The plea as made in open court on March 11, 2021 is accepted and the
               Defendant is adjudged guilty of violation of 21 U.S.C. §§ 841(a)(1) and
               (b)(1)(B)(i), possession with intent to distribute 100 grams or more of
               heroin.


        DATED: March 25, 2021


                                    BY THE COURT:


                                    ___________________________________
                                    CHRISTINE M. ARGUELLO
                                    United States District Judge




                                             2
